Exhibit 10.5

LOGO [g91436g66q97.jpg]

December 29, 2008

Mr. J. Scott Kamsler

Dear Scott:

This letter sets forth the terms of your continued employment with Exar
Corporation (“Exar”) as Senior Vice President and Chief Financial Officer,
reporting to Pete Rodriguez, President and Chief Executive Officer, and amends
and restates in its entirety the letter agreement between you and Exar dated
January 18, 2007. Your annual salary will continue to be $290,000 paid bi-weekly
in accordance with Exar’s standard payroll practices.

You have been included in the FY2009 Executive Incentive Compensation Program,
effective from March 31, 2008 through March 29, 2009. Your target award is 50%
of your annual base salary with a maximum payout of 100% of your annual base
salary. Your actual bonus will be determined and paid in accordance with the
terms of the program.

Your equity awards are subject to the terms and conditions set forth in the
applicable award agreements.

In the event there is a Change of Control and your employment is terminated
within twelve (12) months following the Change of Control date either by Exar
without Cause or by you for Good Reason, (i) all options, restricted stock unit
awards and other equity-based awards granted to you by Exar, to the extent then
outstanding and otherwise unvested, will immediately vest, and (ii) you will be
entitled to receive, within sixty (60) days following your termination and
subject to all applicable withholdings, a lump sum severance payment equal to
the greater of (a) one year’s base salary or (b) one month’s base salary for
each year of completed service with Exar, to a maximum aggregate severance
payment equal to two years’ base salary; provided, however, that Exar’s
obligation to provide such accelerated vesting and such severance payment shall
be contingent upon your providing to Exar, within twenty-one (21) days following
your last day of employment with Exar, a valid, executed general release
agreement in the form attached to the Company’s Executive Officers’ Group II
Change of Control Severance Benefit Plan in effect on the date hereof, and such
release agreement not having been revoked by you pursuant to any revocation
rights afforded by applicable law. For purposes of this letter agreement, the
term “Exar” shall include any successor of Exar following a Change of Control.



--------------------------------------------------------------------------------

LOGO [g91436g66q97.jpg]

As used herein, the term “Cause” means (i) your conviction of any felony or
conviction of any crime involving moral turpitude or dishonesty;
(ii) participation in a fraud or act of dishonesty against Exar; (iii) conduct
by you which, based upon a good faith and reasonable factual investigation and
determination by Exar, demonstrates gross incompetence; or (iv) intentional,
material violation by you of any contract between you and Exar or any statutory
duty of you to Exar that is not corrected within thirty (30) days after written
notice to you thereof. Physical or mental disability shall not constitute
“Cause.”

As used herein, the term “Good Reason” means, without your express written
consent, (i) a material diminution in your authority, duties or responsibilities
or (ii) a material diminution in your base compensation, provided that any such
diminution shall not constitute “Good Reason” unless both (x) you provide
written notice to Exar of the condition claimed to constitute Good Reason within
ninety (90) days of the initial existence of such condition, and (y) Exar fails
to remedy such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of
your employment with Exar shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than six (6) months following
the initial existence of the condition claimed to constitute “Good Reason.”

As used herein, the term “Change of Control” means (i) a dissolution or
liquidation of Exar; (ii) a merger or consolidation in which Exar is not the
surviving corporation; (iii) a reverse merger in which Exar is the surviving
corporation but the shares of Exar’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; (iv) any other capital
reorganization in which more than thirty-five percent (35%) of the shares of
Exar entitled to vote are exchanged, excluding in each case a capital
reorganization in which the sole purpose is to change the state of incorporation
of Exar; (v) a transaction or group of related transactions involving the sale
of all or substantially all of Exar’s assets; or (vi) the acquisition by any
person, entity or group (excluding any employee benefit plan, or related trust,
sponsored or maintained by Exar or any Exar subsidiary) of the beneficial
ownership, directly or indirectly, of securities of Exar representing more than
thirty-five percent (35%) of the combined voting power in the election of
directors. For purposes of this paragraph, acquisition of ownership interests by
any employee of Exar or its subsidiaries, whether through a “management buy-out”
or otherwise, shall not constitute a “Change of Control.”

It is intended that any amounts payable under this letter agreement shall either
be exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject you to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this letter agreement shall be construed and interpreted to avoid
the imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to you.



--------------------------------------------------------------------------------

LOGO [g91436g66q97.jpg]

Please sign and date in the space provided below to indicate your acceptance of
the terms set forth herein and return one copy to Diane Hill, fax
(510) 668-7011.

 

Sincerely,     Agreed and Accepted:   /s/ Diane Hill     /s/ J. Scott Kamsler  
Dec-31-2008 Diane Hill     J. Scott Kamsler   Date

Vice President

Human Resources

    Feb-19-2007         Start Date    